                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


MEDWEST ASSOCIATES, INC.,

                                            Case No.
          Plaintiff,
                                            1:18−cv−00966−JTN−ESC

   v.                                       Hon. Janet T. Neff

ERIC WAGNER,

          Defendant.
                                        /

                                    ORDER

       This matter is before the Court on Defendant's Motion for Extension of
Time to File Answer (ECF No. 10), which was filed October 5, 2018. Effective
September 28, 2015, Local Rule 7.1(d) was amended to require the following:
 "All nondispositive motions shall be accompanied by a separately filed
certificate setting forth in detail the efforts of the moving party to comply with
the obligation created by this rule." W.D. Mich. LCivR 7.1(d); see
Administrative Order No. 15−RL−78 (Sept. 11, 2015). The motion fails to
comply with this requirement. Accordingly,

    IT IS ORDERED that Defendant's Motion for Extension of Time to File
Answer (ECF No. 10) is DENIED without prejudice to refile.

        IT IS SO ORDERED.


Dated: October 9, 2018                 /s/ Janet T. Neff
                                      JANET T. NEFF
                                      United States District Judge
